     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 1 of 23



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

BENJAMIN JACOBS,
        PLAINTIFF,

v.                                           CIVIL ACTION NO.:

GMRI, INC., D/B/A CHEDDARS
SCRATCH KITCHEN.
          DEFENDANT.
_____________________________/

                                  COMPLAINT

      Plaintiff, Benjamin Jacobs, (hereinafter referred to as the “Plaintiff” or

“Jacobs”), by and through his undersigned attorney, sues defendant, GMRI, INC.,

d/b/a Cheddars Scratch Kitchen (hereinafter, “Defendant” or “Cheddars”) and

alleges as follows:

                          JURISDICTION AND VENUE

      1.     This is an action to remedy discrimination and hostile work

environment on the basis of disability, and retaliation in the terms, conditions, and

privileges of Plaintiff’s employment in violation of the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes; Americans with

Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with

Disabilities Act Amendments of 2008 (ADAA); and Florida's Workers'

Compensation Retaliation Law § 440.205, Florida Statutes.


                                         1
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 2 of 23



      2.     Plaintiff further seeks declaratory, injunctive, and equitable relief

pursuant to 28 U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      3.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

      4.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      5.     Plaintiff   has   complied    with    all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff filed a Charge of

Discrimination with the Florida Commission on Human Relations (“FCHR” No.:

201918462) and the United States Equal Employment Opportunity Commission

(“EEOC” No.: 15D201900476) on March 1, 2019, and received a determination

from the FCHR on October 10, 2019, more than 180 days lapsed since Plaintiff’s

charge was filed and the FCHR had not concluded its investigation or made a

determination pursuant to Fla. Stat. § 760.11(3). Plaintiff thereafter requested his

90 day Notice of Right to Sue letter from the EEOC which was received on

November 19, 2019.


                                           2
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 3 of 23



                                    PARTIES

      6.    Plaintiff is a Hispanic/Caucasian male and a citizen of the State of

Florida and a resident of Escambia County who resides in Pensacola, Florida.

Plaintiff worked for defendant as a culinary manager from his hire in December

2014, until his unlawful termination on February 11, 2019.

      7.    Defendant, GMRI, INC., d/b/a Cheddars Scratch Kitchen, is a for

profit Company which also owns and operates various restaurants such as Olive

Garden, LongHorn Steakhouse, Cheddar's Scratch Kitchen, Yard House, The

Capital Grille, Seasons 52, Bahama Breeze and Eddie V's. Defendant employs

more than 180,000 team members in more than 1,700 restaurants across the United

States and Florida. Defendant is an employer within the meaning of the ADA, Title

VII and FCRA, as it employs in excess of 15 employees.

                                     FACTS

      8.    Plaintiff is a Hispanic/Caucasian male.

      9.    Plaintiff was employed by Defendant as a culinary manager from

December 2014, until his unlawful termination on February 11, 2019.

      10.   During Plaintiff’s four (4) years of employment with Defendant, he

performed his duties as a culinary manager in a more than satisfactory manner.

      11.   Defendant has a policy that prohibits conduct or behavior such as

derogatory comments, epithets, slurs, explicit jokes or any other unwelcome


                                        3
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 4 of 23



behavior based on legally protected status, race, color and national origin that has

the purpose or effect of creating or contributing to an offensive or hostile work

environment.

      12.     Defendant’s policy further prohibited conduct such as yelling

derogatory threats, epithets, comments or slurs and retaliation for reporting such

derogatory and harassing behavior.

      13.     Defendant’s reporting policy stated that any employee who believed

that he has been subjected to discrimination or harassment from a co-worker or

supervisor should immediately report such incidents to his immediate supervisor or

a member of senior management.

      14.     On 1/22/2019, an incident occurred between two line cooks, one white

the other black, where the white line cook was called a “f***ing cracker” by the

black line cook.

      15.     The white line cook was very upset at the clearly derogatory and

racial slur and reported the incident to Plaintiff.

      16.      Plaintiff filed a report with Defendant’s HR department about the

incident as required by Defendant’s anti-discrimination policy.

      17.     Plaintiff’s GM, Dave Quadrini, became very upset with Plaintiff after

he learned that Plaintiff reported the matter to Mike Belkhadir in Defendant’s HR

department.


                                            4
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 5 of 23



      18.    Mr. Quadrini said that this matter should have been handled in house

and not reported to the corporate HR department.

      19.    Thereafter, Mr. Quadrini began to retaliate against Plaintiff for

reporting the racially discriminatory remarks to Defendant’s HR department.

      20.     Mr. Quadrini became even more verbally hostile towards Plaintiff in

retaliation to the point where Plaintiff had to speak with Mike Belkahair (regional

manager) and expressed his concerns about how this was handled.

      21.     Plaintiff told Mr. Belkahair he felt like Mr. Quadrini was going to

harass him over the decision to call HR and he was worried about how to deal with

Mr. Quadrini.

      22.    Mr. Belkahair told me Plaintiff he had nothing to worry about and

reassure him that he made the right decision to involve corporate regarding this

matter.

      23.    Mr. Quadrini told Plaintiff that he ruined the employees 15 years of

service with Darden for calling it in.

      24.    Plaintiff witnessed Mr. Quadrini make several decisions based on

others ethnicity.

      25.    Mr. Quadrini would treat hourly and others manager’s with favor if

they looked like him.

      26.    Plaintiff saw him treat a white manager and a black manager accused


                                         5
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 6 of 23



of the same sexual offense completely different.

       27.    With the white manager Mr. Quadrini tried to sweep the indecent

under the rug and keep it away from corporate.

       28.    The black manager was terminated and a complete investigation from

corporate was initiated.

       29.    Mr. Quadrini would tell Plainitff not to call in anything to HR ever,

because as he didn’t want them coming in and “snooping around his store”.

       30.    Mr. Quadrini treated individuals with disabilities differently, Plaintiff

witnessed him discriminate against Phyllis Farren (female manager) by telling HR

that after her stroke, and her time away from work, she should be listed as unable

to do the job and told to file for disability.

       31.    Mr. Quadrini also lied about Ms. Farren’s hours used for vacation and

sick time and intentionally paid her incorrectly.

       32.    When Ms. Farren returned to work and found out what Mr. Quadrini

had done they a huge argument with him and HR.

       33.    After a review form corporate, she was paid the wages that Mr.

Quadrini lied about.

       34.    Plaintiff was discriminated against based on his work related injury

and disability because, on January 5, 2019, he injured his wrist on the job and

reported it to the workers compensations company (per company policy).


                                             6
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 7 of 23



       35.    When Mr. Quadrini found out that Plaintiff reported the injury Mr.

Quadrini chastised him for calling it in.

       36.    Plaintiff was told by Mr. Quadrini, “You have private insurance and it

should have been handled that way. It cost us money and the store gets charged

with it.”

       37.    Defendant had knowledge of Plaintiff’s work injury and disability to

his wrist, since January 5, 2019, and afterwards, when he informed Defendant of

the injury.

       1. Defendant and its supervisors, were aware of Plaintiff’s work related

injury and disability.

       2. Plaintiff is a qualified individual with a disability:

                     (a)     he has a physical impairment that substantially limits one

              or more major life activities: Plaintiff suffers from mobility, stress

              and fatigue;

                     (b)     Plaintiff underwent treatment by a doctor for the care and

              treatment of his physical disabilities.

                     (c)     he has a record of such impairment; and,

                     (d)     he was regarded (perceived or otherwise) by his

              employer as having impairments.

       37.    Plaintiff’s disabilities substantially affect the major life activities of


                                            7
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 8 of 23



concentration and mobility.

       38.      Plaintiff had the ability to perform the essential functions of his

position and did so until his termination on February 11, 2019.

       39.      The stated reasons for Plaintiff’s termination were pretextual as all

managers were in breach of this same policy at some time or another, including

Mr. Quadrini, Arron Savoie and Scott Clark who were in breach of the same exact

policy doing the same exact thing a few weeks earlier.

                           FIRST CAUSE OF ACTION
             (FLORIDA'S WORKERS' COMPENSATION RETALIATION § 440.205)

       40.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

       41.      Defendant’s   conduct       and commissions   constitutes intentional

discrimination and unlawful employment practices based upon Workers’

Compensation Law. FLA. STAT. § 440.205.

       42.      Defendant’s acts were with malice and with reckless disregard for

Plaintiff’s statutorily protected rights.

       43.      This is an action to remedy discrimination and retaliation on the basis

of Plaintiff’s engaging in protective activity of informing Defendant of a work

related injury and seeking workers compensation benefits in the terms, conditions,

and privileges of his employment with Defendant in violation of the Workers’
                                              8
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 9 of 23



Compensation Law. FLA. STAT. § 440.205.

      44.    Any possible assertion that there was a viable business justification

for the Plaintiff’s demotion, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.

      45.     The adverse personnel action, Plaintiff’s termination, clearly violated

Plaintiff’s right under the Workers’ Compensation Law. FLA. STAT. § 440.205

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of the State of Florida.

      46.     As a result of the Defendant’s violations of the Workers’

Compensation Law. FLA. STAT. § 440.205, the Plaintiff has been substantially

damaged, in that he has lost wages, associated job benefits; and in addition, he has

sustained compensatory damages, based upon emotional distress, associated with

the wrongful, unlawful and retaliatory demotion that lead to his discharge from

Defendant’s employment.

      47.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                             9
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 10 of 23



                         SECOND CAUSE OF ACTION
    (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
             AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

        48.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

        49.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        50.     At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        51.     At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        52.     Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and




                                           10
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 11 of 23



discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

      53.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      54.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      55.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                        11
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 12 of 23



        56.     Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

        57.     Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                          THIRD CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

        58.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

        59.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        60.     At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        61.     At all times material hereto, Defendant was an employer within the
                                            12
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 13 of 23



meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      62.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

      63.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      64.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to his discharge from

Defendant’s employment.

      65.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been


                                          13
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 14 of 23



experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      66.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      67.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                        FOURTH CAUSE OF ACTION
  (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      68.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

      69.       Defendant discriminated against Plaintiff on the basis of his disability

in the terms, conditions, and privileges of Plaintiff’s denied employment in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

      70.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760


                                            14
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 15 of 23



et seq., Florida Statutes.

      71.    At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      72.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

      73.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      74.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      75.    As a result of being wrongfully and unlawfully discriminated against

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the


                                          15
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 16 of 23



unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      76.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      77.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


                          FIFTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      78.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

      79.       This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      80.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

      81.       At all times material hereto, Defendant was an employer within the
                                            16
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 17 of 23



meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       82.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity and for any actual or perceived

disability.

       83.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

       84.    As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to his discharge from

Defendant’s employment.

       85.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the


                                         17
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 18 of 23



unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      86.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      87.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                              SIXTH CAUSE OF ACTION
                               (RETALIATION – TITLE VII)

      88.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

      89.       This is an action to remedy retaliation by the Defendant in violation of

the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq., the Civil Rights Act of 1991.

      90.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq., the Civil Rights Act of 1991.

      91.       At all times material hereto, Defendant was an employer within the

meaning of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
                                            18
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 19 of 23



2000e et seq., the Civil Rights Act of 1991, as the Defendant employed more than

15 employees.

      92.    Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      93.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1991,

and such action clearly constituted a prohibited employment practice, contrary to

the public policy of Title VII.

      94.     As a result of the Defendant’s violations of the Title VII, the Plaintiff

has been substantially damaged, in that he has lost wages, associated job benefits;

and in addition, he has sustained compensatory damages, based upon emotional

distress, associated with the wrongful, unlawful and retaliatory demotion that lead

to his discharge from Defendant’s employment.

      95.    As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.


                                          19
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 20 of 23



      96.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      97.       Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1991.

                       SEVENTH CAUSE OF ACTION
 (RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED, CHAPTER 760 ET
                           SEQ., FLORIDA STATUTES)

      98.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 39 of this complaint with the same force and effect as if set

forth herein.

      99.       This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      100. At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of the Florida Civil Rights Act of 1992, as amended, Chapter

760 et seq., Florida Statutes.

      101. At all times material hereto, Defendant was an employer within the

meaning of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.


                                            20
    Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 21 of 23



      102. Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity.

      103. The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

FCRA.

      104.   As a result of the Defendant’s violations of the FCRA, the Plaintiff

has been substantially damaged, in that he has lost wages, associated job benefits;

and in addition, he has sustained compensatory damages, based upon emotional

distress, associated with the wrongful, unlawful and retaliatory demotion that lead

to his discharge from Defendant’s employment.

      105. As a result of being wrongfully and unlawfully retaliatory actions that

lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.




                                         21
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 22 of 23



      106. Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      107. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a.     Declaring the acts and practices complained of herein are violation of

the ADAA, Title VII, Florida Civil Rights Act (FCRA) and Florida’s Worker’s

Compensation Retaliation § 440.205, Florida Statue.

      b.     Enjoining and permanently restraining those violations of the ADAA,

Title VII, Florida Civil Rights Act (FCRA) and the Florida’s Worker’s

Compensation Retaliation § 440.205 Florida Statue.

      c.     Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d.     Directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him and make him whole


                                         22
     Case 3:20-cv-02764-MCR-EMT Document 1 Filed 02/11/20 Page 23 of 23



for all earnings he would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

              i.       Awarding Plaintiff Front Pay in lieu of reinstatement;

             ii.       Awarding Plaintiff compensatory damages;

            iii.       Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

       e.        Granting such other and further relief as the Court deems just and

proper in the premises.

                              DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                 Respectfully submitted,

       Dated: February 12, 2020.             By: /s/ Clayton M. Connors
                                               CLAYTON M. CONNORS
                                               Florida Bar No.: 0095553
                                               Email: cmc@westconlaw.com
                                               WESTBERRY & CONNORS, LLC.
                                               4400 Bayou Blvd., Suite 32A
                                               Pensacola, Florida 32503
                                               Tel: (850) 473-0401
                                               Fax: (850) 473-1388
                                               Attorney for the Plaintiff




                                            23
